         Case 3:18-md-02843-VC Document 397 Filed 04/14/20 Page 1 of 9




Derek W. Loeser (admitted pro hac vice)         Lesley E. Weaver (SBN 191305)
KELLER ROHRBACK L.L.P.                          BLEICHMAR FONTI & AULD LLP
1201 Third Avenue, Suite 3200                   555 12th Street, Suite 1600
Seattle, WA 98101                               Oakland, CA 94607
Tel.: (206) 623-1900                            Tel.: (415) 445-4003
Fax: (206) 623-3384                             Fax: (415) 445-4020
dloeser@kellerrohrback.com                      lweaver@bfalaw.com

Plaintiffs’ Co-Lead Counsel

Additional counsel listed on signature page


                             UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA


IN RE: FACEBOOK, INC. CONSUMER                     MDL No. 2843
PRIVACY USER PROFILE LITIGATION                    Case No. 18-md-02843-VC


This document relates to:                          PLAINTIFFS’ NOTICE OF MOTION
                                                   AND MOTION FOR LEAVE TO FILE
ALL ACTIONS                                        SECOND AMENDED CONSOLIDATED
                                                   COMPLAINT


                                                   Judge: Hon. Vince Chhabria
                                                   Courtroom: 4, 17th Floor
                                                   Hearing Date: May 21, 2020
                                                   Hearing Time: 10:00 a.m.



       PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE
               SECOND AMENDED CONSOLIDATED COMPLAINT



TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:

       PLEASE TAKE NOTICE THAT on Thursday, May 21, 2020, at 10:00 am, or as soon

thereafter as counsel may be heard, before the Honorable Vince Chhabria, Courtroom 4, United

States District Court for the Northern District of California, 450 Golden Gate Avenue, San

PLS’ MOT. TO AMEND FIRST                       1                                    MDL NO. 2843
AMENDED CONSOLIDATED                                                     CASE NO. 18-MD-02843-VC
COMPLAINT
         Case 3:18-md-02843-VC Document 397 Filed 04/14/20 Page 2 of 9




Francisco, California 94102, Plaintiffs hereby move the Court, pursuant to Federal Rule of Civil

Procedure 15(a)(2), for leave to file the Second Amended Consolidated Complaint, which is

being filed concurrently. Plaintiffs’ motion is based on this notice, the accompanying

Memorandum in Support, the Declaration of Lesley E. Weaver in Support, the proposed Second

Amended Consolidated Complaint, a redlined version of the proposed Second Amended

Consolidated Complaint, the complete files and records in this action, and such other evidence as

the Court may allow.

                               MEMORANDUM IN SUPPORT

                                   I.      INTRODUCTION

       Plaintiffs seek to amend their complaint for the sole purpose of substituting certain

Named Plaintiffs who have withdrawn or wish to withdraw with others who are willing to serve.

As courts across the Ninth Circuit and the nation have recognized, this is a routine and regular

practice in class actions. Nonetheless, defendant Facebook, Inc. (“Facebook”) has said that it

opposes amendment for the purpose of substituting Named Plaintiffs that reside in the U.K. but

does not otherwise oppose this motion. See Declaration of Lesley E. Weaver in Supp. of Pls.’

Mot. (“Weaver Decl.”) ¶ 6.

       That is surprising, as there is no doubt that amendment is appropriate here. The party

opposing amendment bears a heavy burden of demonstrating why amendment should not be

granted. Larios v. Nike Retail Servs., Inc., No. 11-cv-1600-GPC-NLS, 2013 WL 4046680, at *3

(S.D. Cal. Aug. 9, 2013). The factors for the Court to consider are: (1) bad faith, (2) undue

delay, (3) prejudice to the opposing party, and (4) futility of amendment. DCD Programs, Ltd. v.

Leighton, 833 F.2d 183, 186 (9th Cir. 1987).

       Facebook cannot meet its burden here. Amending to substitute plaintiffs is a common


PLS’ MOT. TO AMEND FIRST                         2                                    MDL NO. 2843
AMENDED CONSOLIDATED                                                       CASE NO. 18-MD-02843-VC
COMPLAINT
         Case 3:18-md-02843-VC Document 397 Filed 04/14/20 Page 3 of 9




and legitimate practice in class actions and there is no bad faith in Plaintiffs’ attempt to do so.

Substituting plaintiffs will cause no undue delay because Facebook has not even begun to

conduct discovery of the Named Plaintiffs. Because the substantive allegations and claims

remain the same, there is no prejudice to Facebook. There is also no question of futility, since

the Court sustained the majority of Plaintiffs’ claims based on these very same allegations.

Leave to amend should be granted.

                                   II.      LEGAL STANDARD

       Under Federal Rule of Civil Procedure 15(a), leave to amend a pleading “shall be freely

given when justice so requires.” Courts are to apply the policy favoring amendments with

“extreme liberality.” DCD Programs, 833 F.2d at 186 (quotation omitted). The four primary

factors in determining whether a motion for leave to amend should be granted are: (1) bad faith,

(2) undue delay, (3) prejudice to the opposing party, and (4) futility of amendment. Id.

“Generally, this determination should be performed with all inferences in favor of granting the

motion.” Griggs v. Pace Am. Grp., Inc., 170 F.3d 877, 880 (9th Cir. 1999). “The party opposing

amendment bears the heavy burden of overcoming the presumption in favor of amendment

which arises absent a demonstration of prejudice or a strong showing of any of the remaining

factors.” Larios, 2013 WL 4046680, at *3. None of the four factors are present in this case,

such that amendment is entirely appropriate.

                                         III.   ARGUMENT

A.     Plaintiffs’ Request for Amendment Is Made in Good Faith.

       It is well established that “Defendant has the burden of establishing that Plaintiff’s

proposed amendment is made in bad faith.” Aguilar v. Boulder Brands, Inc., No. 3:12-CV-

01862-BTM, 2014 WL 4352169, at *4 (S.D. Cal. Sept. 2, 2014). Further, as Magistrate Judge



PLS’ MOT. TO AMEND FIRST                          3                                      MDL NO. 2843
AMENDED CONSOLIDATED                                                          CASE NO. 18-MD-02843-VC
COMPLAINT
           Case 3:18-md-02843-VC Document 397 Filed 04/14/20 Page 4 of 9




Beeler has observed, “in class actions, where a named Plaintiff’s individual claims fail or

become moot for a reason that does not affect the viability of the class claims, courts regularly

allow or order the plaintiffs’ counsel to substitute a new representative plaintiff.” Robichaud v.

Speedy PC Software, No. C-12-04730 LB, 2013 WL 818503, at *8 (N.D. Cal. Mar. 5, 2013).

See also Almeida v. Google, Inc., No. C-08-02088 RMW, 2009 WL 3809808, at *3 n. 2 (N.D.

Cal. Nov. 13, 2009) (noting that those courts that did not permit pre-class certification

substitution also found that the amendment would prejudice the defendants); Phillips v. Ford

Motor Co., 435 F.3d 785, 787 (7th Cir. 2006) (Posner, J.) (noting that “substitution of unnamed

class members for named plaintiffs who fall out of the case because of settlement or other

reasons is a common and normally an unexceptionable (‘routine’) feature of class action

litigation ... in the federal courts ....” and collecting cases); Slaughter v. Uponor, Inc., No. 2:08-

CV-01223 RCJ, 2012 WL 2780049, at *2 (D. Nev. Jul. 9, 2012) (allowing substitution of class

representative and denying motion to dismiss where motion revealed statutory bar to

representative plaintiff’s claims); Nat’l Fed’n of Blind v. Target Corp., 582 F.Supp.2d 1185,

1201 (N.D. Cal. 2007) (granting summary judgment against named plaintiffs but allowing leave

to amend with substituted class representative); Kremens v. Bartley, 431 U.S. 119, 135 (1977)

(ordering substitution of class representatives where named plaintiffs’ claims were found moot).

         Plaintiffs here seek to follow the common practice and amend to substitute plaintiffs. 1

Because this is a routine and regular practice in class actions, there can be no question of bad

faith.


1
    Specifically, through this amendment, Plaintiffs seek to replace withdrawn Named Plaintiffs
    Barbara Vance-Guerbe, Scott McDonnell, Gretchen Maxwell, Paige Grays, John Doe, Mitchell
    Staggs; to voluntarily dismiss the claims of Named Plaintiffs Ian Miller, Bridget Peters and
    Olivia Johnston; and to substitute in Rafael Amezcua, Naomi Butler, Peter Christley, Brandon
    Herman, and Annie Wenz.
PLS’ MOT. TO AMEND FIRST                           4                                     MDL NO. 2843
AMENDED CONSOLIDATED                                                          CASE NO. 18-MD-02843-VC
COMPLAINT
           Case 3:18-md-02843-VC Document 397 Filed 04/14/20 Page 5 of 9




B.       Plaintiffs Timely Seek Leave to Amend.

         “Whether there has been ‘undue delay’ should be considered in the context of (1) the

length of the delay measured from the time the moving party obtained relevant facts; (2) whether

discovery has closed; and (3) proximity to the trial date.” Gonzalez v. Wilmington Tr., NA, No.

15-CV-1565, 2016 WL 4542027, at *4 (S.D. Cal. June 15, 2016) (citing Texaco, Inc. v.

Ponsoldt, 939 F.2d 794, 798-99 (9th Cir. 1991)). Even if established, “delay, by itself, is

insufficient to justify denial of leave to amend.” 833 F.2d at 186.

         There has been no undue delay here. Plaintiffs promptly sought Facebook’s consent to

the voluntary dismissal of Named Plaintiffs Bridget Peters’ and Olivia Johnston’s claims, and to

amendment of the complaint for purpose of substituting additional plaintiffs. Weaver Decl. ¶¶ 3-

5. Failing that, Plaintiffs filed the instant motion. 2 Discovery is not scheduled to close until

January 22, 2021. Pretrial Order No. 32: Case Management Schedule at 1, ECF. No. 356 (Dec.

13, 2019). Finally, although the Court has not yet set a trial date, the current schedule suggests

that summary judgement, let alone a trial, could not take place until after October of 2021. Id.

As such, there has been no undue delay. Indeed, the only delay has been occasioned by

Facebook failing to consent, forcing motion practice.

C.       Amendment Will Not Prejudice Facebook.

         Whether amendment will result in prejudice to the opposing party carries the greatest

weight. Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003).




2
    The first Named Plaintiffs to withdraw did so on December 9, 2019, followed by a number of
    others. See Notice of Voluntary Dismissal Without Prejudice by Barbara Vance-Guerbe ECF
    No. 348, Dec. 9, 2019; see also ECF Nos. 350 (McDonnell), 351 (Maxwell), 352 (Grays), 355
    (Doe), 357 (Staggs). After Facebook served its answer on February 5, 2020, three more Named
    Plaintiffs decided to withdraw. Weaver Decl. ¶¶ 3-5.
PLS’ MOT. TO AMEND FIRST                          5                                     MDL NO. 2843
AMENDED CONSOLIDATED                                                         CASE NO. 18-MD-02843-VC
COMPLAINT
         Case 3:18-md-02843-VC Document 397 Filed 04/14/20 Page 6 of 9




“Prejudice typically arises where the opposing party is surprised with new allegations which

require more discovery or will otherwise delay resolution of the case.” Wehlage v. Empres

Healthcare Inc., No. 10–5839, 2012 WL 380364, at *2 (N.D. Cal. Feb. 6, 2012) (citing Acri v.

Int’l Ass’n of Machinists & Aerospace Workers, 781 F.2d 1393, 1398 (9th Cir. 1986)). Further,

“[t]he party opposing amendment bears the burden of showing prejudice.” DCD Programs, 833

F.2d at 187.

       The proposed amended complaint here presents no surprises for Facebook. On the

contrary, it contains no new allegations at all, save for the substitution of plaintiffs. See Weaver

Decl., Ex. 2 (redlined proposed Second Amended Consolidated Complaint). Because Facebook

has not yet conducted any discovery of the Named Plaintiffs, amendment will neither require

additional discovery nor delay resolution of the case. Accordingly, amendment will not

prejudice Facebook in any way.

D.     Amendment Is Not Futile.

       “A proposed amended pleading is futile ‘only if no set of facts can be proved under the

amendment to the pleadings that would constitute a valid claim or defense.’” Rieve, 2012 WL

929737, at *3 (quoting Miller v. Rykoff Sexton, Inc., 845 F.2d 209, 214 (9th Cir. 1988)). Here,

amendment is not futile. The Court sustained the majority of the claims asserted in the First

Amended Consolidated Complaint on September 9, 2019. See Pretrial Order No. 20: Granting in

Part and Denying in Part Mot. to Dismiss First Am. Compl., ECF No. 298 (Sept. 9, 2019). The

proposed Second Amended Consolidated Complaint contains the exact same allegations and

claims, but for the substitution of Named Plaintiffs. Those claims remain valid and, as such,

amendment is not futile.




PLS’ MOT. TO AMEND FIRST                          6                                    MDL NO. 2843
AMENDED CONSOLIDATED                                                        CASE NO. 18-MD-02843-VC
COMPLAINT
         Case 3:18-md-02843-VC Document 397 Filed 04/14/20 Page 7 of 9




                                    IV.     CONCLUSION

       For the reasons stated above, Plaintiffs’ Motion for Leave to File the Second Amended

Consolidated Complaint should be granted.


Dated: April 14, 2020                                 Respectfully submitted,


KELLER ROHRBACK L.L.P.                                BLEICHMAR FONTI & AULD LLP

By:    /s/ Derek W. Loeser                            By:      /s/ Lesley E. Weaver
       Derek W. Loeser                                         Lesley E. Weaver

Derek W. Loeser (admitted pro hac vice)               Lesley E. Weaver (SBN 191305)
Lynn Lincoln Sarko (admitted pro hac vice)            Anne K. Davis (SBN 267909)
Gretchen Freeman Cappio (admitted pro hac vice)       Joshua D. Samra (SBN 313050)
Cari Campen Laufenberg (admitted pro hac vice)        Matthew P. Montgomery (SBN 180196)
David Ko (admitted pro hac vice)                      Angelica M. Ornelas (SBN 285929)
Adele A. Daniel (admitted pro hac vice)               555 12th Street, Suite 1600
1201 Third Avenue, Suite 3200                         Oakland, CA 94607
Seattle, WA 98101                                     Tel.: (415) 445-4003
Tel.: (206) 623-1900                                  Fax: (415) 445-4020
Fax: (206) 623-3384                                   lweaver@bfalaw.com
dloeser@kellerrohrback.com                            adavis@bfalaw.com
lsarko@kellerrohrback.com                             jsamra@bfalaw.com
gcappio@kellerrohrback.com                            mmontgomery@bfalaw.com
claufenberg@kellerrohrback.com                        aornelas@bfalaw.com
dko@kellerrohrback.com
adaniel@kellerrohrback.com

Christopher Springer (SBN 291180)
801 Garden Street, Suite 301
Santa Barbara, CA 93101
Tel.: (805) 456-1496
Fax: (805) 456-1497
cspringer@kellerrohrback.com

                                 Plaintiffs’ Co-Lead Counsel




PLS’ MOT. TO AMEND FIRST                      7                                     MDL NO. 2843
AMENDED CONSOLIDATED                                                     CASE NO. 18-MD-02843-VC
COMPLAINT
         Case 3:18-md-02843-VC Document 397 Filed 04/14/20 Page 8 of 9




               ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)


       I, Lesley E. Weaver, attest that concurrence in the filing of this document has been

obtained from the other signatory. I declare under penalty of perjury that the foregoing is true

and correct.

       Executed this 14th day of April, 2020, at Oakland, California.



                                              /s/ Lesley E. Weaver
                                              Lesley E. Weaver




PLS’ MOT. TO AMEND FIRST                         8                                    MDL NO. 2843
AMENDED CONSOLIDATED                                                       CASE NO. 18-MD-02843-VC
COMPLAINT
           Case 3:18-md-02843-VC Document 397 Filed 04/14/20 Page 9 of 9




                                   CERTIFICATE OF SERVICE

          I, Lesley E. Weaver, hereby certify that on April 14, 2020, I electronically filed the

foregoing with the Clerk of the United States District Court for the Northern District of

California using the CM/ECF system, which shall send electronic notification to all counsel of

record.

                                                        s/ Lesley E. Weaver
                                                        Lesley E. Weaver




PLS’ MOT. TO AMEND FIRST                            9                                    MDL NO. 2843
AMENDED CONSOLIDATED                                                          CASE NO. 18-MD-02843-VC
COMPLAINT
